        Case 3:20-cv-00731-RDM-CA Document 8 Filed 05/11/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

STEVEN BLEAU,                                :      Civil No. 3:20-cv-731
                                             :
               Petitioner                    :      (Judge Mariani)
                                             :
       v.                                    :
                                             :
KEVIN RANSOM, et al.,                        :
                                             :
               Respondents                   :

                                        MEMORANDUM

I.     Background

       Petitioner Steven Bleau (“Bleau”), an inmate presently confined at the State

Correctional Institution, Dallas, Pennsylvania, filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254. (Doc. 1). In the petition, Bleau challenges a

conviction and sentence imposed by the Chester County Court of Common Pleas. (Id.).

For the reasons set forth below, the Court will transfer this action to the United States

District Court for the Eastern District of Pennsylvania.

II.    Discussion

       “The federal habeas corpus statute straightforwardly provides that the proper

respondent to a habeas petition is ‘the person who has custody over [the petitioner].’ 28

U.S.C. § 2242; see also § 2243. . . . ‘[T]hese provisions contemplate a proceeding against

some person who has the immediate custody of the party detained, with the power to

produce the body of such party before the court or judge, that he may be liberated if no
        Case 3:20-cv-00731-RDM-CA Document 8 Filed 05/11/20 Page 2 of 3




sufficient reason is shown to the contrary.’” Rumsfeld v. Pedilla, 542 U.S. 426, 434-35

(2004) (emphasis in original) (citations omitted); Cox v. Holt, 2009 WL 4015567, *1-2 (M.D.

Pa. 2009). Thus, this Court has jurisdiction over Bleau’s petition. However, notwithstanding

the fact that this Court has jurisdiction over the petition as Bleau is presently housed in this

judicial district, it is well-settled that “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other district or division

where it might have been brought . . . ” 28 U.S.C. § 1404(a); see Braden v. 30th Judicial

Circuit Court of Kentucky, 410 U.S. 484 (1973). Because habeas proceedings are generally

considered civil in nature, see Hilton v. Braunskill, 481 U.S. 770, 776 (1987), the term “civil

action” includes habeas petitions. Parrott v. Government of Virgin Islands, 230 F.3d 615,

620 (3d Cir. 2000). Title 28 U.S.C. § 2241(d) provides:

       (d) Where an application for a writ of habeas corpus is made by a person in
       custody under the judgment and sentence of a State court of a State which
       contains two or more Federal judicial districts, the application may be filed in
       the district court for the district wherein such person is in custody or in the
       district court for the district within which the State court was held which
       convicted and sentenced him and each of such district courts shall have
       concurrent jurisdiction to entertain the application. The district court for the
       district wherein such an application is filed in the exercise of its discretion and
       in furtherance of justice may transfer the application to the other district court
       for hearing and determination.

28 U.S.C. § 2241(d).

       “It has been the general practice of the federal district courts in Pennsylvania to

transfer habeas corpus petitions to the federal district court where the Court of Common

Pleas is located that conducted the underlying criminal trial of the petitioner.” Aponte v.

                                                  2
       Case 3:20-cv-00731-RDM-CA Document 8 Filed 05/11/20 Page 3 of 3




Coleman, 2011 WL 4368376, *2 (W.D. Pa. 2011), adopted by, 2011 WL 4368682 (W.D. Pa.

2011). In the instant action, Bleau is challenging his Commonwealth of Pennsylvania,

Chester County Court of Common Pleas conviction, which is located within the Eastern

District of Pennsylvania. Since the records of conviction, transcripts of proceedings,

witnesses, and counsel are likely located within the Eastern District of Pennsylvania, it

would be prudent to transfer this action to the United States District Court for the Eastern

District of Pennsylvania. See 28 U.S.C. § 1404(a). Further, there is no indication that the

transfer of this action would result in any substantial delay or prejudice to Bleau.

Consequently, the Court will transfer this action to the United States District Court for the

Eastern District of Pennsylvania.

       A separate Order shall issue.




                                            __s/ Robert D. Mariani_____________
                                            Robert D. Mariani
                                            United States District Judge

Dated: May 11, 2020




                                               3
